Board of Tax Appeals, Nos. 97-T-889 and 97-T-333. This cause is pending before the court as an appeal and cross-appeal from the Board of Tax Appeals. On May 9, 2000, and August 16, 2000, appellanVcross-appellee filed briefs that listed the name of Theodore R. Bots as co-counsel. On September 25, appellant/eross-appellee filed a motion for admission pro hac vice, but it did not include the name of Theodore R. Bots. Mr. Bots is not admitted to practice in Ohio and has not sought admission pro hac vice as required by S.Ct.Prac.R. 1(1) and (2). Accordingly,
IT IS ORDERED by the court, sua sponte, that the name of Theodore R. Bots be, and hereby is, stricken from appellanVcross-appellee’s briefs and Theodore R. Bots shall not be permitted to participate in this case.